Citation Nr: 0723549	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  03-26 607	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for hypertension to 
include as due to diabetes mellitus.

2. Entitlement to service connection for avascular necrosis 
of the right hip.

3. Entitlement to service connection for bone deterioration.  

4. Entitlement to service connection for hepatitis C.   

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.


FINDINGS OF FACT


1. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; hypertension, first diagnosed after 
service, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, during service; and 
hypertension is unrelated to the service-connected diabetes 
mellitus.

2. Avascular necrosis of the right hip was not affirmatively 
shown during service, and avascular necrosis of the right 
hip, first shown after service, is unrelated to an injury, 
disease, or event, including exposure to Agent Orange, during 
service. 

3. Bone deterioration, avascular necrosis of the left hip, 
was not affirmatively shown during service, and bone 
deterioration of the left hip, first shown after service, is 
unrelated to an injury, disease, or event, including exposure 
to Agent Orange, during service. 

4. Hepatitis C was not affirmatively shown to have had onset 
during service; and hepatitis C, first diagnosed after 
service, is unrelated to an injury, disease, or event, 
including exposure to Agent Orange, during service. 


CONCLUSIONS OF LAW

1. Hypertension was not incurred or aggravated during 
service; and service connection for hypertension either as a 
chronic disease or due to exposure to Agent Orange may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1137, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a)(e) (2006).

2. Avascular necrosis of the right hip was not incurred in or 
aggravated by service; and service connection for avascular 
necrosis of the right hip may not be presumed to have been 
incurred due to exposure to Agent Orange during service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2006).

3. Bone deterioration, avascular necrosis of the left hip, 
was not incurred in or aggravated by service; and service 
connection for bone deterioration of the left hip, avascular 
necrosis may not be presumed to have been incurred due to 
exposure to Agent Orange during service.  38 U.S.C.A. §§ 
1110, 1116, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307(a)(6), 3.309(e) (2006). 

4. Hepatitis C was not incurred in or aggravated by service; 
and service connection for hepatitis C may not be presumed to 
have been incurred due to exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in June 2002 and October 2002.  The veteran was 
informed of the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the degree of disability assignable and 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims. 

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims of 
service connection are denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the veteran has not identified 
any additional evidence pertinent to his claims, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.



The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran was afforded a general VA examination in September 
2002, in relation to his claim for service connection for 
hepatitis C.  As to the duty to provide VA examinations, 
addressing the issues of service connection, in the absence 
of findings attributable to hypertension, avascular necrosis 
of the right hip and deterioration of the bones during 
service or for many years thereafter, or competent medical 
evidence that etiologically links the veteran's current 
diagnosis to service; such examinations are not required 
under 38 C.F.R. § 3.159(c)(4)(A). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in Vietnam from May 1970 to April 1971, 
during the Vietnam era.  

By a rating decision dated in March 2002, the RO granted 
service connection for type II diabetes mellitus on a 
presumptive basis as due to exposure to Agent Orange in 
Vietnam.   

The service medical records show that on entrance 
examination, blood pressure was 124/80.  Other recorded blood 
pressure readings during service were 124/72, 120/70, and 
114/80.  In July 1971, the veteran was seen for possible 
hepatitis, but the examiner found no evidence of hepatitis or 
other organic disease.  On separation examination, blood 
pressure was 110/ 80.  The service medical records, including 
the report of separation examination, contain no complaint, 
finding, or history of hypertension, avascular necrosis, bone 
deterioration, or hepatitis C.  

After service, VA records show that in April 2001 
hypertension and abnormal liver function were assessed.  On 
VA examination in December 2001, the diagnosis was 
hypertension.  After testing in February 2002, the assessment 
was hepatitis C. 

In statements, dated in April and May 2002, the veteran 
described risk factors for hepatitis during service as sexual 
activity, intravenous drug use, and drinking contaminated 
water.  

Private medical records disclose that in April 2002 an MRI 
revealed avascular necrosis of each hip. 

On VA examination in September 2002, after a review of the 
veteran's records, the examiner expressed the opinion that it 
would be purely speculative to relate hepatitis C to service.  

In May 2007, the veteran testified that hypertension and 
diabetes mellitus were diagnosed around the same time.  The 
veteran associated avascular necrosis or bone deterioration 
to exposure to Agent Orange.  The veteran stated that it was 
possible that he contracted hepatitis C in Vietnam. 

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).



Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as hypertension 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, is presumed to have been 
exposed during such service to herbicide agents, unless there 
is affirmative evidence to establish that he was not exposed 
to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

For a veteran who, during active service, served in the 
Republic of Vietnam during the Vietnam era, there is a 
presumption of service connection for certain diseases 
associated with exposure to herbicide agents, including a 
herbicide commonly referred to as Agent Orange.  
Hypertension, bone degeneration and avascular necrosis are 
not on the list of presumptive diseases for a veteran exposed 
to herbicides in Vietnam.  38 C.F.R. § 3.307(a)(6)(ii).  A 
presumption of service connection is afforded only to those 
diseases listed because they have been found by the Secretary 
of VA to have a positive association with exposure to Agent 
Orange.  38 U.S.C.A. § 1116(b).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection for certain diseases due to 
exposure to Agent Orange, a claimant may establish service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). 

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The provision of 38 C.F.R.§ 3.310(a) was 
recently amended to conform with Allen, but since VA has been 
complying with Allen since the decision was issued in 1995, 
the amendment is not a liberalizing change in the law and 
does not otherwise change the application of the 38 C.F.R. § 
3.310. 

Hypertension 

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, or the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

On the basis of the service medical records, hypertension was 
not affirmatively shown to have had onset during service as 
the recorded blood pressure readings were all below 90 
diastolic and 160 systolic.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hypertension was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, hypertension was first documented in 2001, 30 
years after service, and well beyond the one-year presumptive 
period following separation from service in 1971 for the 
manifestation of hypertension as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d) and 
secondary service connection under 38 C.F.R. §  3.310, there 
is no medical evidence either of an association or link 


between hypertension and an established injury or disease in 
service or medical evidence that hypertension is caused by or 
made worse by the service-connected diabetes mellitus.  

Also hypertension is not on the list of diseases presumed to 
be associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e), which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between hypertension and exposure to Agent 
Orange.  38 C.F.R. § 1.17. 

Since the Agent Orange presumption of service connection 
cannot be applied to the veteran's advantage, the Board must 
then look at evidence of actual causation, which requires a 
much higher standard of proof, that is, a showing that 
exposure to Agent Orange actually caused hypertension, which 
developed years later.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Since the Secretary of VA is required by law to establish 
presumptive service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to Agent Orange, the veteran would have 
to produce medical or scientific evidence of equal or greater 
weight than that relied upon by the National Academy of 
Sciences and the Secretary in finding that no positive 
association exists between hypertension and exposure to Agent 
Orange.  However, there is no such medical or scientific 
evidence of record that hypertension is actually caused by 
exposure to Agent Orange. 

As for the veteran's statements and testimony that 
hypertension is secondary to the service-connected diabetes 
mellitus or due to exposure to Agent Orange, where as here, 
the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
support the claim.  The veteran as a lay person is not 
competent to offer a medical diagnosis or opinion on medical 
causation and consequently the statements and testimony do 
not constitute medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 



As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis or medical causation and as there is no favorable 
medical evidence to support the claim of service connection 
for hypertension as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Avascular Necrosis of the Right Hip and Bone Deterioration 

On the basis of the service medical records, avascular 
necrosis of the right hip and bone deterioration of the left 
hip, also identified as avascular necrosis, were not 
affirmatively shown to have had onset during service as there 
is no document complaint, finding, or history of an 
abnormality of either hip.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that avascular necrosis of the right 
hip and bone deterioration of the left hip were otherwise 
noted, that is, observed during service, the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, avascular necrosis of the right hip and bone 
deterioration of the left hip were first documented in 2002, 
more than 30 years following separation from service in 1971. 

As for service connection based on the initial documentation 
of avascular necrosis of the right hip and bone deterioration 
of the left hip after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of an association or link 
between avascular necrosis of the right hip and bone 
deterioration of the left hip and an established injury or 
disease in service. 



Also avascular necrosis of the right hip and bone 
deterioration of the left hip are not on the list of diseases 
presumed to be associated with exposure to Agent Orange under 
38 C.F.R. § 3.309(e), which means that on the basis of 
medical and scientific studies, there is not a significant 
statistical association between hypertension and exposure to 
Agent Orange.  38 C.F.R. § 1.17. 

Since the Agent Orange presumption of service connection 
cannot be applied to the veteran's advantage, the Board must 
then look at evidence of actual causation, which requires a 
much higher standard of proof, that is, a showing that 
exposure to Agent Orange actually caused either avascular 
necrosis of the right hip or bone deterioration of the left 
hip, which developed years later.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

Since the Secretary of VA is required by law to establish 
presumptive service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to Agent Orange, the veteran would have 
to produce medical or scientific evidence of equal or greater 
weight than that relied upon by the National Academy of 
Sciences and the Secretary in finding that no positive 
association exists between avascular necrosis of the right 
hip or a bone deterioration of the left hip and exposure to 
Agent Orange.  However, there is no such medical or 
scientific evidence of record that avascular necrosis of the 
right hip or a bone deterioration of the left hip is actually 
caused by exposure to Agent Orange.

As for the veteran's statements and testimony that avascular 
necrosis of the right hip and bone deterioration of the left 
hip are due to exposure to Agent Orange, where as here, the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to support 
the claims.  The veteran as a lay person is not competent to 
offer a medical diagnosis or an opinion on medical causation 
and consequently the statements and testimony do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 



As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis or medical causation and as there is no favorable 
medical evidence to support the claims of service connection 
for avascular necrosis of the right hip and bone 
deterioration of the left hip, as articulated above, the 
preponderance of the evidence is against the claims and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

Hepatitis C

Although the veteran was seen for possible hepatitis during 
service, the examiner found no evidence of hepatitis and 
hepatitis was not otherwise noted by complaint, finding, or 
history during the remainder of the veteran's time in 
service.  For these reasons, on the basis of the service 
medical records, hepatitis C was not affirmatively shown to 
have had onset during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hypertension was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, hepatitis C was first documented in 2002, 30 
years after service.  As for service connection based on the 
initial documentation of hepatitis C after service under 38 
C.F.R. § 3.303(d), there is no medical evidence of an 
association or link between hepatitis C and an established 
injury or disease or event in service.  Rather the medical 
evidence of record opposes, rather than supports, the claim 
as a VA examiner expressed the opinion that it would be 
purely speculative to relate hepatitis C to service.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion 
based on speculation is not evidence of a medical nexus.).



Also hepatitis C is not on the list of diseases presumed to 
be associated with exposure to Agent Orange under 38 C.F.R. § 
3.309(e), which means that on the basis of medical and 
scientific studies, there is not a significant statistical 
association between hypertension and exposure to Agent 
Orange.  38 C.F.R. § 1.17. 

Since the Agent Orange presumption of service connection 
cannot be applied to the veteran's advantage, the Board must 
then look at evidence of actual causation, which requires a 
much higher standard of proof, that is, a showing that 
exposure to Agent Orange actually caused hypertension, which 
developed years later.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Since the Secretary of VA is required by law to establish 
presumptive service connection when sound medical and 
scientific evidence shows a positive association between a 
disease and exposure to Agent Orange, the veteran would have 
to produce medical or scientific evidence of equal or greater 
weight than that relied upon by the National Academy of 
Sciences and the Secretary in finding that no positive 
association exists between hepatitis C and exposure to Agent 
Orange.  However, there is no such medical or scientific 
evidence of record that hepatitis C is actually caused by 
exposure to Agent Orange. 

As for the veteran's statements and testimony that hepatitis 
C is due to exposure to Agent Orange or other risk activities 
during service, where as here, the determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence is required to support the claim.  The 
veteran as a lay person is not competent to offer a medical 
diagnosis or opinion on medical causation and consequently 
the statements and testimony do not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis or medical causation and as there is no favorable 
medical evidence to support the claim of service connection 
for hepatitis C as articulated above, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).



ORDER

Service connection for hypertension to include as due to 
diabetes mellitus is denied 

Service connection for avascular necrosis of the right hip is 
denied.

Service connection for bone deterioration of the left hip is 
denied.  

Service connection for hepatitis C is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


